DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3-10, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 10, the prior art of record, specifically Hilbrink et al (US Pub 2012/0210268) teaches a method for responding to a remote keypress, the method comprising: during at least a portion of an operating system initialization process executing on a television (TV 102 in Fig.1), receiving, by the television, a remote key event; during at least the portion of the operating system initialization process executing on the television, executing a first process in response to the remote key event, wherein the first process comprises determining a key value corresponding to the remote key event (Paragraph 0016-0026).
                      However, none of the prior art cited alone or in combination provides the motivation to teach a method wherein the determining a key value corresponding to the remote key event comprises: obtaining a device list; obtaining location information of at least one device node included in the device list, wherein each device node is stored under a first directory of the operating system for storing a key event corresponding to a key device; determining location information of a device node from the device list; accessing the device node according to the location information of the device node; determining whether the remote key event is stored under the device node; and in response to the remote key event being stored under the device node, obtaining the key value of the remote key event: and performing, by the television, a remote keypress operation according to the key value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622